DETAILED ACTION
Examiner acknowledges the response filed 4/20/2022.  Claims 1-7, 9-15, 17, and 42-43 are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13, 15, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2536312, hereafter ‘312.
Re Clm 11:  ‘312 discloses (figs 2 and 3) a fence (see figs) comprising a fence post (1) comprising metal (rolled metal as disclosed) folded into a generally H-shaped cross-section (see figs), the fence post comprising: a central rib (see figs) that extends longitudinally along a length of the fence post and first and second opposing, and substantially planar, surfaces (left and right flange surfaces) that extend laterally from the central rib, wherein the central rib comprises a double layer of metal (see fig 2), each layer of the double layer abutting or substantially abutting each other (see fig), and fixing holes (where fasteners for clips are inserted through) for attaching fencing material (11) to the fence post in use.   
	Re Clm 13:  ‘312 discloses wherein the first surface (left or right flanged surface) comprises a double layer of metal, each of the double layers of the first surface abut each other (See fig 2).
	Re Clm 15:  ‘312 discloses wherein the metal is folded such that there are essentially no voids between abutting surfaces (see figs).
	Re Clm 42:  ‘312 discloses (fig 3) wherein the fixing holes are positioned on the second surface, while the first surface is holeless.  Examiner notes that figure 3 shows such a configuration with holes on one of the surfaces (flanges), but not on the other. 
Claims 11, 14, 15, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2676488, hereafter ‘488.
Re Clm 11:  ‘488 discloses (fig 1) a fence comprising a fence post (fig 1) comprising metal (as disclosed) folded into a generally H-shaped cross-section (see fig), the fence post comprising: a central rib (see fig1) that extends longitudinally along a length of the fence post and first and second opposing, and substantially planar, surfaces (see planar surface components of 10 and 20) that extend laterally from the central rib, wherein the central rib comprises a double layer of metal (see fig 1), each layer of the double layer abutting or substantially abutting each other (see fig), and fixing holes (where fence is inserted, see fig 2 or 3) for attaching fencing material to the fence post in use.   
	Re Clm 14:  ‘488 discloses wherein the first surface (20) is narrower than the second surface (10).  Examiner notes that 20 is narrower than 10 in a depth direction. 
	Re Clm 15:  ‘488 discloses wherein the metal is folded such that there are essentially no voids between abutting surfaces (of the central rib).
	Re Clm 42:  ‘488 discloses (fig 3) wherein the fixing holes are positioned on the second surface (10), while the first surface (20) is holeless.  Examiner notes that figure 1 shows such a configuration with holes on one of the surfaces (flanges), but not on the other. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over GB 2536312, hereafter ‘312.
 Re Clm 12:  ‘312 discloses wherein the fence post is formed from rolled metal (see disclosure), however fails to specifically disclose cold-rolling.  Examiner takes OFFICIAL NOTICE that cold-rolling metal is extremely common in the art to produce metals with improved hardening and improved finished surfaces.  Examiner also notes that metal rolling is either hot-rolling or cold-rolling. Therefore, it would have been obvious to one having ordinary skill in the art to have provided the rolled metal post to be a cold-rolled metal post, as is known in the art for the purpose of improved hardening and finished surfaces.  
Allowable Subject Matter
Claims 1-7, 9, 10, and 17 are allowed.
Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance and allowable subject matter: 
The prior art does not anticipate all the limitations of independent claim 1 and 17.
The prior art does not provide any teaching, suggestion or motivation (TSM) to modify the prior art as such other than Applicant's own disclosure.  
Examiner notes that the closest prior art references fail to disclose the panel-post connector plate having an aperture with an H-shaped cross-section as claimed in claim 1, nor a fence post as claimed in claim 17 in combination with a panel post connector plate as also claimed in claim 17.   The prior art also fails to disclose the limitations of claim 43, wherein the fixing holes are positioned on the second surface at a distance from the central rib that is larger than a length extending from the central rib to an end of the first surface.
There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 11-15 and 42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678